Citation Nr: 0413254	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-21 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure in Korea.

2.  Entitlement to service connection for a stomach 
condition, characterized as a nervous stomach. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to June 
1963.  He served a part of his active duty in Korea, from 
June 1962 to June 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  

The decision below addresses service connection for diabetes 
mellitus.  The issue of service connection for a stomach 
condition is the subject of a remand order, below.


FINDINGS OF FACT

1.  The veteran served a part of his active duty in Korea 
from 1962 to 1963; he did not serve in the Republic of 
Vietnam.

2.  The veteran's type II diabetes mellitus is not shown to 
be related to active duty.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in, or aggravated 
by, active service.  Nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, under VCAA, VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102; 5103 (West 2002).  
There is no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  First, in March 2002, the RO sent the veteran a 
letter advising him of the VA's duty to assist; what specific 
ways the law requires the VA to assist a veteran; what 
evidence is needed to substantiate his claim; what additional 
information and evidence is needed; where and when to send 
any additional information or evidence; and what the veteran 
is responsible for doing to help the VA assist him in 
developing the claim.  In April 2002, the veteran forwarded a 
response confirming his receipt of the VCAA notification and 
stating that he understands what evidence is needed to 
support the claim, what evidence is in the file, what the VA 
would try to obtain, and what he is responsible for 
providing.  Finally, in the June 2003 Statement of the Case 
(SOC), the RO advised the veteran of VA regulations 
pertaining to the duty to assist (38 C.F.R. § 3.159).  

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  The RO has obtained and associated 
with the claims folder relevant evidence, which includes 
service medical records and private physicians' records.  

In conclusion, the Board finds that all reasonable efforts to 
secure and develop the evidence necessary for an equitable 
disposition of the matter on appeal have been made by the 
agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish a 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  The 
Board concludes that a decision on the merits now would not 
violate the VCAA, nor prejudice the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  As a general matter, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities when the disability in 
question is manifested to a compensable degree within a year 
after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  If a veteran served 90 days or more during a period 
of war or after December 31, 1946, as the veteran in this 
case, and diabetes mellitus became manifest to a degree of 10 
percent within one year from date of discharge, diabetes 
mellitus shall be presumed to have been incurred in service, 
even though there is no evidence thereof during service.  See 
38 C.F.R. §§ 3.307(a), 3.309(a) (2003).

The veteran attributes his diabetes to exposure to herbicides 
in Korea.  VA regulations provide that a veteran who served 
in Vietnam during the Vietnam era shall be presumed to have 
been exposed in service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
for presumption of exposure shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  See 38 
C.F.R. § 3.307(a)(6) and the "Veterans Education and 
Benefits Expansion Act of 2001," Pub L. No. 107-103, 115 
Stat. 976 (2001).  If a veteran was exposed to herbicides in 
service in Vietnam during the Vietnam era, certain diseases, 
including type II diabetes mellitus, may call for presumptive 
service connection even without evidence of such disease in 
service.  38 C.F.R. § 3.309(e) (2003).
Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U. S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection for a disability due to herbicide exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method by which an applicant may show causation, 
and thereby establish service connection.

III.  Evidence and Analysis - Service Connection for Diabetes 
Mellitus

The Board has reviewed the veteran's service medical records.  
There is nothing in the pre-induction or induction reports of 
medical history or reports of medical examination, dated in 
July 1960 and July 1961, which indicate that the veteran 
reported having, or having had, diabetes or symptoms later 
attributed to diabetes.  In fact, they show that all clinical 
evaluations resulted in normal findings.  As for the 
separation medical history report and medical examination 
report, both dated in late May 1963, again, they document no 
complaint or treatment related to diabetes or diabetic 
symptoms.  All clinical findings were normal upon separation.  

As for post-service evidence, the record contains only 
treatment and testing records from a private medical 
facility, dated between January 1968 and January 2002.  Many 
of these records pertain to treatment for medical conditions 
apparently unrelated to the issues on appeal, including 
carpal tunnel syndrome, hypercholesterolemia, and coronary 
artery disease.  As for diabetes, the earliest evidence in 
these records that could relate to diabetes is dated in the 
early 1990s, in the form of urinalysis laboratory test 
reports.  There is a report dated in June 1995, in which a 
doctor said: "we will need to make sure [that the veteran] 
doesn't have diabetes."  Several weeks later, in treatment 
notes dated in July 1995, a physician noted an impression of 
type II diabetes mellitus.  

In sum, liberally construing the evidence of record, the 
earliest evidence that could suggest onset of diabetes is 
dated in the early 1990s, consisting of urinalysis reports.  
There is no definite impression of diabetes until 1995, which 
is more than three decades after discharge from active duty.  
Nothing in the service medical records indicates a complaint 
about symptoms later attributed to diabetes.  There is no 
medical opinion indicating that diabetes is in any way 
related to active duty.  Accordingly, service connection is 
not permissible upon direct causation or upon presumptive 
service connection under 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2003) (for veterans with 90 or more days of service after 
December 31, 1946, with evidence of manifestation of diabetes 
to 10 percent or more within one year after discharge).  

The Board notes that the veteran believes that he was exposed 
to herbicides in Korea.  With respect to herbicide exposure 
claims, regulations specifically provide that, for the 
purposes of presumptive service connection for type II 
diabetes, a veteran who served in Vietnam or waters offshore 
or other locations if the conditions of service involved duty 
or visitation in Vietnam between January 9, 1962 to May 7, 
1975, shall be presumed to have had herbicide exposure.  See 
38 C.F.R. § 3.307(a)(6)(iii).  There is nothing in the record 
to indicate that the veteran served in the Republic of 
Vietnam or that his duty assignment involved a visit to 
Vietnam or waters offshore from Vietnam; nor does the veteran 
allege service in Vietnam.  Accordingly, as there is no 
presumption of herbicide exposure for veterans who served in 
Korea, claims based upon herbicide exposure in Korea must 
present evidence that the veteran did, in fact, have such 
exposure.  There is no such evidence in the record.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection is denied for diabetes mellitus, type II, 
claimed as due to in-service herbicide exposure in Korea.
REMAND

With respect to the claim of entitlement to service 
connection for a stomach condition, claimed as nervous 
stomach, the Board notes that there is evidence in the 
service medical records indicating in-service complaints 
related to the stomach.  In October 1961, the veteran was 
seen for complaints of back pain.  At that time, the veteran 
apparently reported having had upset stomach after meals.  
Further, several times in service, he complained of abdominal 
pain and discomfort or tenderness in the suprapubic area.  
These complaints apparently were attributed to possible 
cystitis, kidney anomaly, trigonitis, or prostatitis (see, 
e.g., late November 1962 treatment notes).  In August 1962, 
the veteran complained of a burning sensation in the lower 
stomach.  The service medical records do not indicate further 
follow-up care or treatment related specifically to these 
complaints.      

Records pertaining to medical treatment after discharge, 
dated between 1968 and 2002, show that the veteran complained 
of indigestion in July 1970.  He complained of a "nervous 
stomach" in September 1981.  In May 1985, the veteran 
apparently denied having indigestion.  In this claim, the 
veteran maintains that he still has a stomach disorder that 
he believes was incurred in service.

The Board is of the opinion that further evidentiary 
development is required to determine what disorder or disease 
related to complaints of a "nervous stomach" that the 
veteran now has, if any, and if so, whether it is 
etiologically, or causally, related to complaints of 
abdominal pain and suprapubic discomfort noted in service.  
Accordingly, this claim is remanded for the following 
actions:

1.  Schedule the veteran for a VA medical 
examination to determine (1) what disease 
or disorder, if any, that the veteran has 
with respect to complaints of a "nervous 
stomach"; and (2) if so, whether or not 
such disease or disorder is etiologically 
related to in-service complaints of pain 
and discomfort in the abdominal and 
suprapubic areas.  The veteran's claims 
folder should be made available to the 
examiner.  Any report(s), including 
doctors' reports interpreting diagnostic 
testing results, if any, resulting from 
the examination should be associated with 
the veteran's claims folder.    

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection for 
the claimed stomach condition, claimed as 
a "nervous stomach," is warranted.  If 
the decision remains in any manner 
adverse to the veteran, provide the 
veteran and his representative a 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  

3.  The directives in this remand order must 
be completed consistent with VCAA, VA 
regulations implementing VCAA, and 
controlling legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U. S. Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



